Citation Nr: 0825136	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a chronic ear 
disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for brain damage, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for skin damage, to 
include as due to exposure to herbicides.

6.  Entitlement to service connection for colon cancer and 
colon polyps, to include as due to exposure to radiation and 
asbestos.

7.  Entitlement to service connection for residuals of a 
right tibia fracture.

8.  Entitlement to service connection for a back condition to 
include scoliosis of the spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to August 
1980 and from July 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for service connection.  The veteran disagreed and timely 
appealed.

In June 2008, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.



FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
PTSD is unrelated to his military service.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no diagnosed hearing loss related to his military service.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no diagnosed chronic ear disorder related to his military 
service.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no diagnosed brain damage related to his military service.

5.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no diagnosed skin damage related to his military service.

6.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran has 
no diagnosed colon cancer and colon polyps related to his 
military service.

7.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
residuals of a right tibia fracture are unrelated to his 
military service.

8.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the veteran's 
back condition is unrelated to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted. 
38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  Entitlement to service connection for bilateral hearing 
loss is not warranted. 
38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.385 (2007).

3.  Entitlement to service connection for a chronic ear 
disorder, to include as due to exposure to herbicides is not 
warranted. 38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

4.  Entitlement to service connection for brain damage, to 
include as due to exposure to herbicides is not warranted.  
38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2007).

5.  Entitlement to service connection for skin damage, to 
include as due to exposure to herbicides is not warranted.  
38 U.S.C.A. § 1131 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2007).

6.  Entitlement to service connection for colon cancer and 
colon polyps, to include as due to exposure to radiation and 
asbestos is not warranted.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 
(2007).

7.  Entitlement to service connection for residuals of a 
right tibia fracture is not warranted.  38 U.S.C.A. § 1131 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.303 (2007).

8.  Entitlement to service connection for a back condition to 
include scoliosis of the spine is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was exposed to stressful events 
as a soldier stationed in Germany which resulted in his PTSD.  
He also contends that his hearing loss, residuals of a right 
tibia fracture and back condition were incurred during active 
duty.  He contends that he suffers from a chronic ear 
disorder, brain damage and skin damage because of exposure to 
herbicides while on active duty in Germany.  Finally, he 
contends that he suffers from colon cancer and colon polyps 
caused by his active duty exposure to munitions containing 
radioactive substances, and because of his exposure to 
asbestos contained in buildings in Germany.

The Board will first address preliminary matters and then 
render a decision addressing the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1).

In this case, VBA provided the veteran with February 2004 
notice of the information and evidence that was necessary to 
substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.

In addition, VBA notified the veteran in the February 2004 
letter that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.   

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, element (1), veteran status, is not in 
dispute.  The veteran's claims were denied for lack of 
evidence of elements (2) and (3).  As explained above, the 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (2) 
and (3).  The veteran was informed of elements (4) and (5) in 
a letter dated March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case. 
The veteran's service medical records and excerpts from his 
Army personnel file were obtained, and medical treatment 
records were obtained from the South Carolina Department of 
Corrections and VA medical centers in New York and Columbia, 
South Carolina.  

The Board finds that VBA has fulfilled the duty to assist the 
veteran in this case, and specifically finds that the 
obligations under 38 C.F.R. § 3.159(c)(2) and (3) have been 
completed.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated above, the veteran and his 
representative presented testimony in support of his claim 
before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Service connection - PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2007).

Analysis

The veteran contends that he suffers from PTSD as a result of 
his exposure to stressful events during nearly one and a-half 
years of active duty in the former West Germany.  He does not 
contend he is a combat veteran.  Therefore, his statements 
cannot, by themselves, establish the occurrence of an in-
service stressor event.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Gaines v. West, 11 Vet. App. 353, 357-58 (1998)

As noted above, in order for a veteran to prevail on an issue 
of service connection for PTSD there must be (1) medical 
evidence diagnosing the condition in conformance with DSM IV, 
section 309.81; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  The Board will address each element in 
turn.

With regard to the first element, the record includes a June 
1990 diagnosis of PTSD by L.S., an accredited social worker, 
prepared for the veteran's defense attorney.  There is 
nothing in the report which indicates that the diagnosis was 
made in conformance with DSM-IV criteria.  L.S. did restate 
what the veteran stated about his being a victim of three 
robberies before the January 1990 incident which led to his 
conviction and prison sentence.  DSM-IV section 309.81 
criteria do require that an examiner find that a person has 
been exposed to a traumatic event where the person 
experience, witnessed or was confronted with an event that 
"involved actual or threatened death or serious injury, . . 
. " and "the person's response involved intense fear, 
helplessness, or horror."  Thus, providing the veteran the 
benefit of the doubt, the Board finds that the first element 
is arguably satisfied.

With regard to the second element of § 3.304(f), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, the Board notes that none of the 
stressor events relied upon by L.S. for the diagnosis of PTSD 
involved any event that occurred during the veteran's active 
duty.  The report relates that the veteran was the victim of 
three robberies which occurred within three years immediately 
prior to the January 1990 event.  There is nothing in the 
underlying PTSD diagnosis which attributes any stressor to an 
event occurring during active duty.  There is no medical 
evidence of record that establishes a link between the 
veteran's current PTSD symptoms and an in-service stressor.  
Therefore, the claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining element under § 3.304(f), credible supporting 
evidence that the claimed in-service stressor occurred.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].  The Board notes that the veteran has stated in 
a written statement dated December 2005 and testified at 
trial that he feared for his safety and life when he was in 
West Germany, because of events he experienced while on 
active duty.  Specifically, the veteran testified that 
soldiers in Germany were warned that German terrorists could 
attack American soldiers; that he witnessed a "real close 
friend" die in an accident involving a tank that went into a 
pond; that he witnessed Soviet soldiers kill and rape 
civilians who attempted to escape from East Germany or 
Czechoslovakia; that he was fearful of and under constant 
stress of a Soviet tank attack; and that he witnessed a 
friend get beaten at a civilian club in Germany.  See hearing 
transcript at pages 11 through 15.  The veteran also 
contended that he and his unit came upon several dead 
American soldiers that they were to relieve.  He claims their 
throats had been cut by Soviet soldiers.  See statement of 
December 2005.

The RO attempted to obtain documentation which would 
corroborate the veteran's claimed stressor events, 
particularly the death of a soldier in the tank accident.  
The Board observes that the veteran could not provide the 
name of the "close friend" who died in the tank accident.  
See hearing transcript at page 17.  Without any specific 
identifying information, the Department of Defense responded 
that while several U.S. military deaths had occurred in 
Germany between September and December 1981, none were 
attributed to hostilities.  Moreover, no records regarding 
the deaths of soldiers were "submitted" by the veteran's 
unit for that time period.  In short, there is not one 
scintilla of credible evidence in the record which 
corroborates the veteran.

The Board takes note of the veteran's representative's claims 
that there were in-fact German terrorist groups who did in-
fact attack U.S. Army personnel or facilities in Germany.  
See hearing transcript at page 11.  However, the Board finds 
that such statements do not rise to what section 304(f) 
requires: credible supporting evidence.  If a mere statement 
by a representative were sufficient, then the purpose of the 
regulation would be stood upon its head; the statement of the 
veteran would not be sufficient but the statement of a 
representative would be.  The claim fails on this basis as 
well.

For the reasons stated above, the Board finds that 
entitlement to service connection for PTSD is not warranted.



2.  Entitlement to service connection for bilateral hearing 
loss.

The relevant law and regulations for service connection in-
general are stated above and will not be repeated here.

Relevant law and regulation

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Analysis

As stated above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each in turn.

With regard to element (1), the Board finds that the record 
does not include a diagnosis of current hearing loss.  As 
indicated above, service connection presupposes a current 
diagnosis of the claimed disability. See Brammer supra.  
Thus, the claim fails on this basis alone.  The Board will 
address the remaining elements which provide alternate bases 
for denying the claim.

With regard to element (2), the veteran's service medical 
records include a December 7, 1983 separation physical 
examination which includes the results of a hearing test.  
The results show the following:





HERTZ




1000
2000
3000
4000
RIGHT

5
10
10
5
LEFT

0
5
5
5

In the veteran's medical history report of December 7, 1981, 
the physician indicated that the veteran's hearing was within 
normal limits.  The Board further notes that the hearing test 
results stated above do not meet the criteria for impaired 
hearing under 38 C.F.R. § 3.385.  

The only evidence of hearing loss during service is the 
statements of the veteran.  There is nothing in the record 
that demonstrates the veteran has any training or experience 
to make a medical diagnosis of hearing loss.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  While the Board 
recognizes the veteran is competent to relate that he 
experienced hearing loss during service, his statements are 
not credible given the contemporary medical evidence.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the claimant]; see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

The record does not include a medical opinion regarding any 
nexus between the veteran's claimed hearing loss and his 
active duty.  Thus, the evidence does not support elements 
(2) or (3) and the claim fails on those bases as well.







	(CONTINUED ON NEXT PAGE)




3.  Entitlement to service connection for a chronic ear 
disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for brain damage, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for skin damage, to 
include as due to exposure to herbicides.

The relevant law and regulations of service connection - in 
general are stated above and will not be repeated here.

Relevant law and regulations

Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and chronic ear 
infections, brain damage, and skin disorders other than 
chloracne or other acneform disease consistent with 
chloracne.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,634 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2007).

Analysis

The veteran contends that he suffers from a chronic ear 
disorder, brain damage and skin damage caused by his exposure 
to herbicides while he was in Germany during his active duty 
in the early 1980's.

At the outset, the Board finds that the record does not 
indicate and the veteran does not contend that he served on 
active duty in Vietnam during the Vietnam War.  Therefore, 
the veteran enjoys no presumption provided by law or 
regulation in 38 U.S.C.A. § 1116(f) or 38 C.F.R. 
§ 3.307(6)(iii).  The Board will limit its analysis to a 
direct service connection entertained by the Federal Circuit 
in Combee supra.

As above, the elements of Hickson, supra, apply.  The Board 
will address each element as to each claim in turn.

With regard to element (1), the Board has reviewed the entire 
record and has found no diagnosis of a current disability as 
to a chronic ear disorder or brain damage.  The only evidence 
is the veteran's statements and testimony.  However, his 
statements are not probative to establish a medical diagnosis 
of a current disability.  Thus, Hickson element (1) is not 
satisfied by the evidence and the claims of entitlement to 
service connection for a chronic ear disorder and brain 
damage are not warranted.  See Brammer supra.

With regard to the claim for skin damage, the Board observes 
that the record does contain several entries in the South 
Carolina Department of Corrections treatment records of 
complaints of dry skin.  The only diagnosis was of tinea 
fungal rash on the veteran's chest noted in June, October and 
December 2003, and April 2004.  Giving the veteran the 
benefit of the doubt, the Board finds that element (1) is 
satisfied as to the skin disorder claim.

With regard to element (2), the Board has reviewed the 
veteran's SMR and finds that there is no evidence of 
complaints of or treatment for a skin disorder, and the 
veteran did not directly address whether he had a skin 
condition during service.  Thus, a preponderance of the 
evidence establishes no in-service incurrence of a skin 
disorder.  

Moreover, there is no evidence of record that the veteran was 
exposed to herbicides while on active duty.  The only 
evidence is the veteran's vague statements that he was 
stationed in a rural farming area where herbicides were 
probably used.  See April 2004 statement.  At the hearing, he 
merely testified that he was where World War II chemicals and 
herbicides were used.  See hearing transcript at page 8.  
There is no evidence demonstrating why the Board should give 
any weight to the veteran's statement.  He did not provide 
any documentary evidence of the presence of herbicides or 
other chemicals where he served.  Indeed, the only evidence 
of record is the response from military record keepers who 
concluded that there were no records of the veteran being 
exposed to any herbicides.  For those reasons, the Board 
finds that a preponderance of the evidence establishes that 
no in-service event exposed the veteran to herbicides.

With regard to element (3), the Board notes that there is no 
evidence that the veteran's skin condition, first diagnosed 
more than 10 years after discharge, is related in any way to 
his active duty service.

For those reasons, the Board finds that the claims for 
entitlement to service connection for a chronic ear disorder, 
brain damage and a skin disorder are not warranted.



6.  Entitlement to service connection for colon cancer and 
colon polyps, to include as due to exposure to radiation and 
asbestos.

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2007).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2007).

Analysis

The veteran contends that he has colon cancer and colon 
polyps which were caused by his exposure to radiation, in the 
form of munitions he carried, and asbestos exposure he had in 
buildings undergoing renovation in Germany.

The veteran is not claiming he was exposed to radiation as a 
result of any above ground test.  Thus, the Board finds the 
veteran is not a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3).  However, while colon cancer is a disease 
presumptively service-connected under 38 C.F.R. § 3.309(d)(2) 
and 3.311, the Board observes that colon polyps are not.  

This claim fails because there is no evidence the veteran has 
been diagnosed with colon cancer, and there is no evidence of 
a current medical diagnosis of colon polyps.  Without a 
diagnosis of either condition, the claim fails.  See Brammer 
supra.



7.  Entitlement to service connection for residuals of a 
right tibia fracture.

8.  Entitlement to service connection for a back condition to 
include scoliosis of the spine.

The relevant law and regulations for service connection in-
general are stated above and will not be repeated here.

Analysis

The veteran generally contends that his right tibia fracture 
should be service-connected.  He also states that when he 
carried ammunition during service, he strained his back.  He 
contends that his in-service back strain resulted in a back 
condition.  The Board will address each Hickson element in 
turn.

With regard to element (1), the record includes evidence that 
the veteran underwent treatment for a fractured right tibia 
in December 1986, and had subsequent evaluations done in 
October and December 1988.  The record also includes evidence 
of a back injury consistent with degenerative disc disease.  
Thus, element (1) is satisfied as to both claims.

With regard to element (2), the veteran's SMR does not 
include any entry regarding either a back condition or a 
right leg condition.  In fact, the veteran as much as 
conceded that his right leg was not injured during service, 
but rather was injured after he left active duty in a 
motorcycle accident which occurred in December 1986.  See 
hearing transcript at page 6.  Thus, element (2) is not 
satisfied and the claim for residuals of a right tibia 
fracture fails.

With regard to element (2) and the back condition, the only 
evidence of an in-service injury is the testimony of the 
veteran.  He stated he was told after a back injury in 2003 
that it was caused or aggravated by an earlier back injury.  
See hearing transcript at page 5.  However, the Board finds 
that the veteran's testimony is not credible.  It is neither 
supported by medical records contemporary to his active duty, 
nor is there any evidence of any back condition until after 
the 2003 fall; 20 years after the veteran was discharged from 
active duty.  Thus, pursuant to Curry, supra, and Cartright, 
supra, the Board finds that the contemporary records are more 
probative than the veteran's recent testimony, and that his 
testimony is not credible because it was given in an attempt 
to secure monetary benefits.  Thus, the evidence fails to 
support the veteran's contention regarding his in-service 
incurrence of a back injury, and the claim fails on this 
basis.

With regard to element (3) and the back injury, there is no 
medical evidence of record establishing that the veteran's 
current back condition is related to his active duty.  The 
only evidence is the statement of the veteran that "they," 
presumably the medical care providers, who treated his 2003 
injury, told him he had suffered a back injury before the 
2003 injury.  The veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
any such statement is inherently speculative and would rely 
to some extent on the history provided by the veteran.  As 
noted above, the Board finds him to be incredible.  Thus, the 
Board finds there is no competent medical evidence of record 
satisfying element (3) with regard to the veteran's back 
condition.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a chronic ear disorder, 
to include as due to exposure to herbicides, is denied.

Entitlement to service connection for brain damage, to 
include as due to exposure to herbicides, is denied.

Entitlement to service connection for skin damage, to include 
as due to exposure to herbicides, is denied.

Entitlement to service connection for colon cancer and colon 
polyps, to include as due to exposure to radiation and 
asbestos, is denied.

Entitlement to service connection for residuals of a right 
tibia fracture is denied.

Entitlement to service connection for a back condition to 
include scoliosis of the spine is denied.




____________________________________________
MILO A. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


